                                 IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF UTAH, NORTHERN DIVISION


          DAVID WEBB,                                          MEMORANDUM DECISION AND
                                                               ORDER OVERRULING OBJECTION
                                   Plaintiff,
                                                               Case No. 1:11-cv-00128-DN
          v.
                                                               District Judge David Nuffer
          WEBER COUNTY, et al.,

                                   Defendants.


                 United States Magistrate Judge Evelyn J. Furse entered an order (the “Magistrate Judge’s

      Order”) 1 granting Plaintiff David Webb’s motion for the disbursement of settlement funds and

      denying his motion for permission to file an additional motion. 2 Webb has filed an objection to

      the Magistrate Judge’s Order (the “Objection”). 3

                                                        ORDER

                 Upon consideration of the Objection,3 and for good cause appearing,

                 IT IS HEREBY ORDERED that the Objection3 is OVERRULED. The Magistrate

      Judge’s Order is not “clearly erroneous or . . . contrary to law.” 4 Furthermore, after having




      1
       Order Granting Motion to Accompany Order Pursuant to 28 U.S.C. 2041 & 2042, FRCP Rule 67, Local Rules
      DUCivR 67(d) & 67(g) (ECF No. 539), and Denying As Moot Motion for Leave to File Motion to Accompany
      (Proposed) Motion Pursuant to 28 U.S.C. 2041 & 2042, FRCP Rule 67, and Local Rule DUCivR 67(g) (ECF
      No. 593) (“Magistrate’s Order”), docket no. 594, filed January 10, 2019.
      2
       Motion to Accompany Order Pursuant to 28 U.S.C. 2041 & 2042, FRCP Rule 67, Local Rules DUCivR 67(d)
      & 67(g), docket no. 539, filed July 5, 2018; Motion for Leave to File Motion to Accompany (Proposed) Motion
      Pursuant to 28 U.S.C. 2041 & 2042, FRCP Rule 67, and Local Rule DUCivR 67(g), docket no. 593, filed January 3,
      2019.
      3
        Partial Opposition to U.S. Magistrate Judge Furse Order (ECF No. 594) Dated 10 January 2019, docket no. 595,
      filed January 24, 2019.
      4
          FED. R. CIV. P. 72(a).



elm
reviewed the Magistrate Judge’s Order de novo, including the record that was before the

Magistrate Judge, the Magistrate Judge’s Order is hereby AFFIRMED.

       Signed January 25, 2019.
                                            BY THE COURT:



                                            David Nuffer
                                            United States District Judge




                                                                                          2
